     Case: 1:17-cv-08055 Document #: 80 Filed: 11/14/18 Page 1 of 2 PageID #:572



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



J. G. WAHLERT on behalf of                           )
himself and all others similarly situated,           )
                                                     )
v.                                                   )       No.       17 cv 8055
                                                     )
KOVITZ SHIFRIN NESBIT, an Illinois                   )
professional corporation; and                        )       Judge Robert W. Gettleman
KALMAN MANAGEMENT, INC.,                             )
an Illinois corporation.                             )
                                                     )

                               NOTICE OF ATTORNEYS’ LIEN

To: All Counsel of Record-

This Notice will constitute Record Notice of Our Attorneys’ Lien-

This Notice serves as our notice of our statutory and equitable attorneys’ lien for fees & costs in

the amount of $22,500.00 pursuant to 770 ILCS 5/1. We assert this lien as to any settlement,

verdict, judgment or order entered and to any money or property which may be recovered on

account of the Litigation from and after the time of service hereof.

                                                     Respectfully submitted,
                                                     /s/ Craig R. Frisch

Lance A. Raphael
Craig R. Frisch
The Consumer Advocacy Center, P.C.
180 West Washington, Suite 700
Chicago, IL 60602
(312) 782-5808
lance@caclawyers.com
craig@caclawyers.com

Christopher Davis Kruger
Werner Wolfgang Gruber
Kruger & Gruber, LLP


                                                 1
    Case: 1:17-cv-08055 Document #: 80 Filed: 11/14/18 Page 2 of 2 PageID #:573



500 N. Michigan Ave.
Suite 600
Chicago, IL 60611
(773) 663-4949
chris@krugerandgruber.com
werner@krugerandgruber.com




                               CERTIFICATE OF SERVICE

I hereby certify that on November 14, 2018, I caused a copy of the foregoing motion to be served
upon all counsel of record via ECF Notice of Electronic Filing.



                                                                  /s/ Craig R. Frisch




                                               2
